Exhibit 10.4
FORBEARANCE AGREEMENT
     THIS FORBEARANCE AGREEMENT, dated as of May 12, 2008 (this “Agreement”), is
entered into among DWFC, LLC and Deerfield TRS (Bahamas) Ltd. (together, the
“Borrowers” and each a “Borrower”), Deerfield Capital LLC, as Originator (the
“Originator”) and as Servicer (the “Servicer”), each of the Conduit Purchasers,
the Institutional Purchasers (collectively, and together with the Swingline
Purchaser (as defined below), the “Lenders”) and the Purchaser Agents from time
to time party to the Sale and Servicing Agreement referenced below, Wachovia
Bank, National Association, as Swingline Purchaser (the “Swingline Purchaser”),
Wachovia Capital Markets, LLC, as Administrative Agent (the “Administrative
Agent”), and Wachovia Bank, National Association, as Hedge Counterparty (the
“Hedge Counterparty”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Sale and Servicing Agreement (as
defined below).
RECITALS
     WHEREAS, the Borrowers, the Originator, the Servicer, the Lenders, the
Purchaser Agents, the Swingline Purchaser, the Administrative Agent, Lyon
Financial Services, Inc. (d/b/a/ U.S. Bank Portfolio Services), as Backup
Servicer (the “Backup Servicer”), U.S. Bank National Association, as Collateral
Custodian (the “Collateral Custodian”) and the Hedge Counterparty have entered
into that certain Sale and Servicing Agreement dated as of March 10, 2006 (as
amended prior to the date hereof, the “Sale and Servicing Agreement”).
     WHEREAS, it is anticipated that as of the required reporting date for the
fiscal quarters ending as of March 31, 2008 and June 30, 2008 (pursuant to
Section 6.10(d) of the Sale and Servicing Agreement), Deerfield Capital LLC will
have failed to maintain stockholder’s equity of $240,000,000 plus 90% of the
proceeds raised from equity issuers, which shall constitute a Servicer Default
under Section 6.15(j) of the Sale and Servicing Agreement (and, accordingly, a
Termination Event under Section 10.1(d) of the Sale and Servicing Agreement (the
“Acknowledged Termination Event”).
     WHEREAS, the Borrowers, the Originator and the Servicer (collectively, the
“Loan Parties”) have requested that the Administrative Agent and the Lenders
(i) forbear from exercising certain rights and remedies arising from the
Acknowledged Termination Event, (ii) forbear from exercising any right to
terminate the rights and obligations of the Servicer arising from the
Acknowledged Termination Event and (iii) waive application of the Concentration
Limits set forth in clause (a) of the definition of “Concentration Limits” in
each case, during the Forbearance Period.
     WHEREAS, the Administrative Agent and the Lenders have agreed to do so, but
only pursuant to the terms set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Estoppel, Acknowledgement and Reaffirmation. The Loan Parties hereby
acknowledge their obligations under the respective Transaction Documents to
which they are party and reaffirm that each of the liens and security interests
created and granted in or pursuant to the Transaction Documents is valid and
subsisting and that this Agreement shall in no manner impair or otherwise
adversely effect such liens and security interests.
     2. Forbearance. Subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders agree that they shall, during the
Forbearance Period (as defined below), (i) forbear from exercising any and all
rights or remedies available to them under the Sale and Servicing Agreement, the
other Transaction Documents and Applicable Law as a result of the Acknowledged
Termination Event, but only to the extent such rights or remedies arise
exclusively as a result of the Acknowledged Termination Event and (ii) waive
application of the Concentration Limit set forth in clause (a) of the definition
of “Concentration Limits”; provided that the Administrative Agent and the
Lenders shall be free to exercise any or all of their rights and remedies
arising on account of the Acknowledged Termination Event and the limited waiver
described in clause (ii) above shall terminate and the Concentration Limits
described in clause (a) of the definition thereof shall be applied, at any time
upon or after the end of the Forbearance Period (as defined below).
     3. Forbearance Termination Events. Nothing set forth herein or contemplated
hereby is intended to constitute an agreement by the Administrative Agent or the
Lenders to forbear from exercising any of the rights available to them under the
Sale and Servicing Agreement, the other Transaction Documents, or Applicable Law
(all of which rights and remedies are hereby expressly reserved by the
Administrative Agent and the Lenders) upon or after the occurrence of the end of
the Forbearance Period. As used herein, a “Forbearance Termination Event” shall
mean the occurrence of any Termination Event other than the Acknowledged
Termination Event. The period from the date hereof to (but excluding) the
earliest to occur of (a) if the ratio of the Advances Outstanding at the close
of business on July 17, 2008 to the sum of the Borrowing Base calculated at the
close of business on July 17, 2008 (including 60% of the Outstanding Loan
Balance as of July 17, 2008 due from Synventive Acquisition Inc.) plus
Collections received but not applied to the reduction of the Advances
Outstanding as of the close of business on July 17, 2008 is greater than 55%,
July 17, 2008 (b) September 10, 2008 and (c) the date on which a Forbearance
Termination Event occurs shall be referred to as the “Forbearance Period”.
     4. Effectiveness. This Agreement shall be effective as of the date when the
following conditions shall have been satisfied in form and substance
satisfactory to the Administrative Agent shall have received (i) executed
counterparts hereto, (ii) executed counterparts to that certain Omnibus
Amendment dated the date hereof and (iii) $3,000,000 cash in reduction of the
Advances Outstanding pursuant to the requirements (other than the notice
requirement, which is hereby waived) set forth in Section 2.5(b) of the Sale and
Servicing Agreement (which, for the avoidance of doubt, shall not result in a
corresponding decrease in the Aggregate Outstanding Loan Balance).

2



--------------------------------------------------------------------------------



 



     5. Representations of Loan Parties. Each of the Loan Parties represents and
warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.
     (b) This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement.
     (d) The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) violate, contravene or conflict with any laws applicable to it or any of
its Subsidiaries.
     (e) Immediately after giving effect to this Agreement, (i) the
representations and warranties of the Loan Parties set forth in the Transaction
Documents shall be true and correct in all material respects (except that the
representation as to no existence of a Termination Event or Potential
Termination Event is hereby made subject to the Acknowledged Termination Event)
and (ii) no Potential Termination Event or Termination Event (other than the
Acknowledged Termination Event) shall have occurred or be continuing.
     6. Reference to and Effect on Transaction Documents. Except as specifically
modified herein, the Transaction Documents shall remain in full force and
effect. The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Lenders, the Swingline
Purchaser, the Collateral Agent, the Backup Servicer, the Administrative Agent
or the Hedge Counterparty under any of the Transaction Documents, or constitute
a waiver or amendment of any provision of any of the Transaction Documents,
except as expressly set forth herein. Any breach of the terms of this Agreement
shall constitute a Termination Event under the Sale and Servicing Agreement, and
this Agreement shall constitute a Transaction Document.
     7. Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.
     8. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW

3



--------------------------------------------------------------------------------



 



PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     9. Release. As a material part of the consideration for Administrative
Agent and the Lenders entering into this Agreement, the Loan Parties agree as
follows (the “Release Provision”):
     (a) Release and Discharge. Each Loan Party hereby releases and forever
discharges the Administrative Agent and the Lenders and their respective
predecessors, successors, assigns, officers, managers, directors, shareholders,
employees, agents, attorneys, representatives, parent corporations,
subsidiaries, and affiliates (the “Lender Parties”) jointly and severally from
any and all claims, counterclaims, demands, damages, debts, agreements,
covenants, suits, contracts, obligations, liabilities, accounts, offsets,
rights, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, presently possessed, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, presently accrued, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which such Loan Party may
have or claim to have as of the date of this Agreement against any Lender Party
in any way related to the Transaction Documents.
     (b) Covenant Not to Sue. Each Loan Party agrees not to sue any Lender Party
or in any way assist any other person or entity in suing any Lender Party with
respect to any claim released herein. The Release Provision may be pleaded as a
full and complete defense to, and may be used as the basis for an injunction
against, any action, suit, or other proceeding which may be instituted,
prosecuted, or attempted in breach of the release contained herein.
     (c) Representations and Warranties. Each Loan Party hereby acknowledges,
represents and warrants to each Lender Party that:
     (i) Such Loan Party has read and understands the effect of the Release
Provision. Such Loan Party has had the assistance of independent counsel of its
own choice, or has had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of the Release Provision;
and if counsel was retained, counsel for such Loan Party has read and considered
the Release Provision and advised such Loan Party to execute the same. Before
execution of this Agreement, such Loan Party has had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.
     (ii) Such Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.

4



--------------------------------------------------------------------------------



 



     (d) Consideration. Such Loan Party understands that the Release Provision
was a material consideration in the agreement of the Administrative Agent and
the Lenders to enter into this Agreement.
     (e) Broadly Construed. It is the express intent of such Loan Party that the
release and discharge set forth in the Release Provision be construed as broadly
as possible in favor of the Administrative Agent and the Lenders so as to
foreclose forever the assertion by such Loan Party of any claims released hereby
against the Administrative Agent and the Lenders.
     10. Miscellaneous.
     (a) Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
     (b) This Agreement may be executed in any number of separate counterparts,
each of which shall collectively and separately constitute one agreement.
Delivery of an executed counterpart of this Agreement by facsimile shall be
effective as an original and shall constitute a representation that an original
shall be delivered to the Administrative Agent.
     11. Entire Agreement. This Agreement and the other Transaction Documents
embody the entire agreement between the parties and supersede all prior
agreements and understandings, if any, relating to the subject matter hereof.
This Agreement and the other Transaction Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              BORROWER:   DWFC, LLC,
as a Borrower    
 
           
 
  By:   /s/ Frederick L. White    
 
     
 
Name: Frederick L. White    
 
      Title: General Counsel    
 
            BORROWER:   DEERFIELD TRS (BAHAMAS) LTD.,
as a Borrower    
 
           
 
  By:   /s/ Frederick L. White    
 
     
 
Name: Frederick L. White    
 
      Title: General Counsel    
 
            THE ORIGINATOR:   DEERFIELD CAPITAL LLC,
as the Originator    
 
           
 
  By:   /s/ Frederick L. White    
 
     
 
Name: Frederick L. White    
 
      Title: General Counsel    
 
            THE SERVICER:   DEERFIELD CAPITAL LLC,
as the Servicer    
 
           
 
  By:   /s/ Frederick L. White    
 
     
 
Name: Frederick L. White    
 
      Title: General Counsel    

[Signatures Continued on the Following Page]

Forbearance Agreement



--------------------------------------------------------------------------------



 



              THE SWINGLINE PURCHASER:   WACHOVIA BANK, NATIONAL
ASSOCIATION, as the Swingline Purchaser    
 
           
 
  By:   /s/ Mike Romanzano    
 
     
 
   
 
      Name: Mike Romanzano    
 
      Title: Director    
 
            VFCC:   VARIABLE FUNDING CAPITAL
COMPANY LLC    
 
                By: Wachovia Capital Markets, LLC,
as attorney-in-fact    
 
           
 
  By:   /s/ Douglas R. Wilson, Sr.    
 
     
 
   
 
      Name: Douglas R. Wilson, Sr.    
 
      Title: Director    
 
            THE ADMINISTRATIVE AGENT:   WACHOVIA CAPITAL MARKETS, LLC, as
Administrative Agent and as the VFCC Agent    
 
           
 
  By:   /s/ Craig Benton    
 
     
 
   
 
      Name: Craig Benton    
 
      Title: Vice President    

[Signatures Continued on the Following Page]

Forbearance Agreement



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to
as of the date first written above.
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Hedge Counterparty

         
By:
  /s/ Kim V. Farr    
 
 
 
Name:    Kim V. Farr    
 
  Title:      Director    

Forbearance Agreement